11th Court of Appeals








 
 
 
 
 
11th Court
of Appeals
 
Eastland, Texas
 
Memorandum Opinion
 
 
Joe’s Pizza,
Pasta & Subs, Inc.
            Appellant
Vs.                   No.
11-01-00015-CV - Appeal from Dallas County
First Data
Merchant Services Corp.
            Appellee
 
 
            The trial court signed a default
judgment on June 19, 2000.  The appeal
was abated on March 16, 2001, pursuant to Appellant filing a motion to abate
this appeal in our court.  
            The appeal was reinstated on January
24, 2003.  Appellant has failed to
comply with this court’s January 24, 2003, letter directing counsel to provide
our court with a response showing grounds to continue this appeal
This
appeal is dismissed for want of prosecution. 
TEX.R.APP.P. 42.3.
 
 
                                                                                                PER
CURIAM
February 6, 2003
Panel consists
of:  Arnot, C.J., and Wright, J., and
McCall, J.